Citation Nr: 1823593	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-26 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent from July 1, 2012, and a rating in excess of 70 percent from July 19, 2016 for posttraumatic stress disorder (PTSD), traumatic brain injury (TBI), depressive disorder, and insomnia.  

2.  Entitlement to an initial rating in excess of 10 percent for hemorrhoids.

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1992 to June 1992 and August 1992 to June 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action, on his part, is required.


REMAND

After a review of all evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims for entitlement to higher evaluations for posttraumatic stress disorder (PTSD), traumatic brain injury (TBI), depressive disorder, and insomnia, hemorrhoid and GERD disabilities, to include obtaining outstanding post service treatment records.

During the appellate term, the Veteran was afforded multiple VA-contracted examinations to determine the etiology and severity of his service-connected PTSD, with depressive disorder, insomnia, and residuals of TBI, and hemorrhoid and GERD disabilities.  These are documented on Disability Benefits Questionnaires (DBQ's).

The July 2016 PTSD and TBI DBQ's, February 2012 and July 2016 Rectum and Anus Conditions DBQ's, and February 2012 and January 2017 GERD DBQ's, indicate the examiners did not review the Veteran's claims file upon examination.  

On the contrary, the February 2012 PTSD and TBI DBQ does indicate that the examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  The February 2012 VA-contracted examiner, a psychologist, opined that the Veteran's disability caused occupational and social impairment with reduced reliability and productivity, and the July 2016 VA-contracted examiner, a psychologist, opined that there was occupational and social impairment with deficiencies in most areas.  

On examination in February 2012, the examiner diagnosed PTSD, depressive disorder, NOS, and insomnia related to PTSD.  The examiner also diagnosed TBI by history, finding no residuals from TBI that are not better explained by the Veteran's PTSD, depression, and insomnia.

The February 2012 TBI DBQ further notes the examiner reviewed the Veteran's claims file as well as medical evidence brought to the exam by the Veteran consisting of a hospital note by M. K., MD, E.D., dated on September 3, 1993, cited as "head injury w/ LOC."  According to the February 2012 examiner's notes, the Veteran stated he was in the hospital for two days and thereafter he was released and placed on light duty for several days.  He explained having symptoms of vomiting and bad headaches for several days.  

The Veteran was afforded VA-contracted examinations in July 2016 to determine the etiology and severity of PTSD, depression, insomnia and residuals of TBI.  On examination in July 2016, the resulting PTSD DBQ is unclear as to whether the examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  The resulting DBQ indicates the examiner checked the box indicating records located in VBMS were reviewed.  However, in section 7 of the PTSD DBQ, under "Remarks," the examiner wrote "no medical records or previous disability examination reports were available for review at the time of the current examination, and the diagnosis is based solely [on] the claimant's reported symptoms."  

There is no indication in the claims file of any treatment records consisting of a hospital note by M. K., MD, E.D., dated on September 3, 1993, describing a "head injury w/ LOC" or otherwise have been submitted by the Veteran or requested by the AOJ.  Accordingly, to ensure that all due process requirements are met, and the record is complete, the AOJ must undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records related to the claim on appeal.  38 C.F.R. § 3.159.

B.  Hemorrhoids 

With respect to his hemorrhoid disability, the resulting February 2012 DBQ shows the Veteran was diagnosed with internal or external hemorrhoids in 1995, with burning, and bleeding, at times.  The examiner indicated examination revealed external hemorrhoids described as large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  On the July 2016 VA-contracted examination, the resulting DBQ indicates the Veteran reported the onset of hemorrhoids was in 1992, and since his last VA examination in February 2012, his symptoms have gotten worse to include bleeding and sharp pain.  He endorsed additional symptoms to include leakage, constipation, itching, and burning.  He also reported having surgery in April 2016.  Following interview and examination, the examiner determined the Veteran had mild to moderate hemorrhoids that were not external, but skin tags only, with redundant tissue.  There were also no surgical scars.  The examiner concluded that symptoms of hemorrhoid disability did not impact the Veteran's ability to work.

Notably, a June 2016 VA treatment record notes the Veteran reported that he had hemorrhoid surgery on April 5, 2016 by a private practitioner.  He was treated with Percocet for post-surgical pain.  The claims file includes records or treatment relating to these disabilities but did not include treatment records of the April 2016 surgery for hemorrhoids reported by the Veteran.  There is no indication in the claims file that any private treatment records related to surgery for hemorrhoids or otherwise have been submitted by the Veteran or requested by the AOJ.  Accordingly, to ensure that all due process requirements are met, and the record is complete, the AOJ must undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  38 C.F.R. § 3.159.

C.  GERD

Similarly, the February 2012 and January 2017 GERD DBQ's also indicate the Veteran's claims file was not available for review.  The January 2017 DBQ reflects the examiner checked the box indicting that a review of evidence was not requested.  The resulting examination reports note the Veteran's reported history of acid reflux since 1992 and treatment with medication, to include Nexium as of 2008.  He was diagnosed with GERD in February 2012.

The February 2012 DBQ indicates GERD manifested symptoms of pyrosis, reflux, regurgitation, and substernal arm or shoulder pain.  The January 2017 DBQ indicates GERD manifested symptoms of pyrosis, reflux, regurgitation, and transient nausea and vomiting.  

During this period, VA and private treatment records show the Veteran sought treatment for symptoms associated with GERD.  Private treatment records from John Randolph Medical Center dated in February 2012 show the Veteran was diagnosed with mild duodenal fold thickening and possible duodenitis.  VA treatment records show that at times the Veteran was treated for GERD symptoms to include episodic heartburn, vomiting, and acid reflux.  He was prescribed medication to include Ranitidine and Protonix, and also counseled about healthy eating habits.  A June 2015 VA treatment record indicates the Veteran presented for a follow-up visit for GERD symptoms.  The practitioner's notes indicate the Veteran reported that he was seen by a private primary care physician at Kenner Army Center two months ago for GERD symptoms and other urgent issues and was started on medication but could not recall the name.  A subsequent June 2016 VA treatment record indicates the Veteran sought follow-up treatment for GERD symptoms.  The practitioner's notes indicate he reported that an EGD was performed in January 2016 by Dr. Bhaskar, a private Gastroenterologist, which identified gastritis.  The practitioner further notes that the records are unavailable. 
The February 2012 and January 2017 GERD DBQ's indicate the evidence discussed above, which is pertinent to the claims on appeal, was not made available for review by the practitioner who conducted these examinations.  

There is no indication in the claims file that any private treatment records or medical records from Kenner Army Center or otherwise related to GERD have been submitted by the Veteran or requested by the AOJ.  Accordingly, to ensure that all due process requirements are met, and the record is complete, the AOJ must undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  38 C.F.R. § 3.159.

In view of the above-noted deficiencies, the Board finds that the evidence currently of record is inadequate to resolve the higher rating claims, and that, remand of these matters to obtain an adequate opinion-based on full consideration of the Veteran's documented history and assertions, and the medical evidence, is needed to resolve the claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.310 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the sake of efficiency, the AOJ's adjudication of these claims should include consideration of all pertinent evidence received since the last adjudication in the February 2017 supplemental statement of the case that has not previously been considered-to include any records associated with the electronic claims file (in VBMS and Virtual VA) pursuant to this remand.  

Accordingly, the case is REMANDED for the following action:

1. Request from the Kenner Army Health Clinic a copy of its records pertinent to the Veteran's claims for PTSD, with depressive disorder, insomnia, and residuals of TBI, hemorrhoids and GERD disorders.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Send to the Veteran and his representative, if any, a letter requesting that the Veteran provide information and authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, to include any information related to where he received medical treatment for PTSD, with depressive disorder, insomnia, and residuals of TBI, and hemorrhoids and GERD disorders.  To include the EGD performed in January 2016, by Dr. Bhaskar, a private Gastroenterologist, and treatment records related to the April 2016 hemorrhoid surgery.

3.  Provided the Veteran responds, assist herein obtaining any additional evidence identified, following the procedures set forth in 38 C.F.R. § 3.159 with regards to requesting records.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative, if any, of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, return the claims file to the July 2016 and January 2017 VA-contracted examiners who conducted the examinations for PTSD, TBI, hemorrhoids and GERD for preparation of addendum opinions.  The entire claims file, including a copy of this Remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  If the July 2016 and January 2017 examiners are not available, ensure that the Veteran is scheduled for an examination by another appropriate practitioner. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the practitioner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, and after completing any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative, if any, a supplemental statement of the case, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



